 358DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL, upon application,offer to each of the unfair labor practice strikersimmediate and full reinstatementto the formeror substantially equivalent posi-tion of each,without prejudice to the seniority or other rights or privileges pre-viously enjoyed by each.JAMES RUBIN D/B/A ORTHODONTIST'S SERVICE,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)HAWLEY'S, INC., 'Employer.Dated------------------- By-------------------------------------------(Representative)(Title)PRIORPLASTICS, INC.,Employer..Dated-------------------By-----------------------------------------(Representative)(Title)NOTE.-We will notify any of the above-named employees presently serving inthe Armed Forces of the United States of the right to full reinstatement upon appli-cation in accordance with the Selective Service Act and the Universal MilitaryTraining and Service Act of 1948, as amended, after discharge from the ArmedForces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, FifthFloor, SquibbBuilding,745 Fifth Avenue, New York, New York, Telephone No..751-5500.CenturyPapers,Inc.andUnitedPapermakers and Paperworkers,AFL-CIO, Local Union No. 854.Case No. 23-CA-1994..October 27,1965DECISION AND ORDERUpon charges duly filed by United Papermakers and Paperworlers,.AFL-CIO, Local. Union No. 854, the General Counsel of the NationalLabor Relations Board, by the Regional Director for Region 23, issued'an amended complaint dated May 14, 1965, against Century Papers,,Inc., herein called Respondent, alleging that Respondent had engagedin and was engaging in unfair labor practices within the meaning ofSection 8(a) (5) and (1) and Section 22(6) and (7) of the NationalLabor Relations Act, as amended.Copies of the charge, amended'complaint, and notice of hearing were served upon Respondent and the-Charging Party.On May 19, 1965, Respondent duly filed its answer admitting cer-tain allegations of the complaint, but denying the commission of anyunfair labor practices.On June 17, 1965, all. parties to this proceeding entered into a stipu-lation whereby they agreed that the charge, complaint, Respondent'sanswer, amendment to complaint, and the stipulation of facts con-stitute the entire record in the case and that no oral testimony is,155 NLRB No. 40. CENTURY PAPERS, INC.359necessary or desired by any of the parties. The parties further stipu-lated that they waived a hearing before a Trial Examiner and theissuance of a Trial Examiner's Decision.They agreed to submit thestipulation directly to the Board for findings of fact, conclusions oflaw, and a Decision and Order.On June 24, 1965, the Board granted the parties' request to transferthe case to the Board and to file briefs. Thereafter, the General Coun-sel and Respondent filed briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].Upon the basis of the parties' stipulation, and upon the entirerecord in this case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYCentury is engaged in the distribution of paper products at its prin-cipal office and plant located at Houston, Texas. In the operation ofits business, Century annually purchases goods and materials directlyfrom points outside the State of Texas valued in excess of $50,000.The parties admit, and we find, that Century is, and has been at alltimes material herein, an employer engaged in commerce within themeaning of Section 2 (6) and (7) of the Act.If.THELABOR ORGANIZATION INVOLVEDThe parties stipulated,and we find,that United Papermakers andPaperworkers,AFL-CIO, Local Union No. 854,is, and at all timesmaterial herein has been, a labor organizationwithin themeaning ofSection 2 (5) ofthe Act.III.THE UNFAIR LABOR PRACTICESThe Union has been the certified bargaining representative of certainof Respondent's employees since May 1963. In October of that year,the parties signed a contract covering these employees which is toexpire in October 1966.On October 21, 1963, the effective date of thecontract, certain unit employees were received so-called "red circle"hourly wage rates which were in excess of the maximum rates for theirclassifications as set forth in the collective-bargaining agreement.Certain other employees were being paid at the maximum level speci-fied in the contract for their classifications.The wage rate for employ-ees in these groups was at least $2 an hour. Two other employees inthe unit were receiving hourly rates of less than $2 on October 21. Oneday later, on October 22, the Respondent without notification to orbargaining with the Union granted wage increases to 13 employees inthe aforementioned group, and on October 21, 1964, at a time when 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey were all earning in excess of$2 an hour, these employees were,given additional increases,again without any bargaining with the,Union.Thereafter,theUnion learned of these increases given by theRespondent.It filed a grievance in January 1965, proceeding through"Step 4" of the grievance procedure.'However,on March 8,1965, theUnion filed the unfair labor practice charges herein and did not pro-ceed further to the arbitration stage of the grievance machinery?The job classifications and hourly base rates for employees coveredby the agreement are set forth in ExhibitA whichis attached thereto.This exhibit contains a listing of job classifications,giving minimumand maximum hourly rates as of October 21,1963, and projected maxi-mum rates to be effective October 21, 1964. The following sectionsthen appear:Section 1.The above minimum hourly rates shall be effective-from and after October 21,1963.Section 2.The company agrees on effective date of this agree-ment toincreaseall employees who have at least 12 months ofcontinuous service to the maximum regular hourly rate as above,provided in Section 1.Section 3.The Companyagrees onthe effective date of thisAgreementto increaseall employees who have less than 12 monthsof continuous service to the minimum regular hourly rates asabove provided in Section 1, except in those cases where the partieshave agreed to a different scale.Section 4.The Company agrees to employ any person hiredafter the effective date of this agreement at the minimum regularrate as above provided in Section 1, and to granta 5¢ increase toeach person at the end of each 3 months of continuous service.Section 5.The parties agree that both the minimum and maxi-mum rates as shown in Section 1 will be increased by 8¢ per hour(including only rates of $1.99 per hour or less-rates of $0 andover remain the same and unchanged)effective for the periodbeginning October 21, 1964 to October 20, 1965.These rates areshown in Section 1 and headed "October 21, 1964." [Emphasissupplied.]'The contract between Respondent and the 'Union defines a grievance as any disputebetween the Company and the Union or between the Company and any emplo3 ee or em-ployees concerning the effect,interpretation,application,claim or breach or violation ofthis Agreement,or any dispute which may arise between the parties.'2The contract provides for the submission of an unsettled dispute to an arbitrator.The arbitrator does not have the authority to alter, amend,or change the terms or pro-visions of the agreement in any way,but his decision,within the purview of his authority,is "final and binding on the parties." CENTURY PAPERS, INC.361The General Counsel contends that, by unilaterally raising the wagerates of the aforementioned employees in October 1964,3Respondentviolated Section 8 (a) (5) of the Act.Respondent argues that its wageincreases were authorized by the contract but, in any event, and moresignificantly, the dispute herein turns on a question of contract inter-pretation for the resolution of which a grievance procedure has beenprovided and the Board should not intervene in the matter, at leastnot until the case has been disposed of by an arbitrator.We do notagree with Respondent's contentions.Respondent's position that its unilateral wage action was justifiedby the contract is based on the contention thatallwages rates specifiedin Exhibit A are minimum rates as section 1 demonstrates, and thatRespondent was free to raise these rates as it pleased. In our opinion,however, the pertinent contract provisions are plain and unambiguousand they are not reasonably susceptible of the interpretation urged byRespondent.Significantly, the columns of Exhibit A are specificallyheaded "minimum"and"maximum" for the relevant contract periods,.clearly indicating that maximum rates had been negotiated for the job,classifications set forth in the contract, including those at issue herein.And while section 1 refers to the "above minimum hourly rates" to beeffective from October 21, 1963, section 2 provides that employees with12 months of continuous service on date of agreement are entitled to,the "maximum" hourly rates. Section 3 permits Respondent to raisethe wages of those with less than 12 months of service to the "mini-mum" rates. Section 4 requires the hiring of employees at the "mini-mum" rate.And section 5 requires an increase on October 21, 1964,of 8 cents per hour in both the "minimum" and "maximum" rateswhich are $1.99 an hour or less, and expressly states that rates over-$2 per hour are to "remain the same and unchanged." Thus, the 8-cent-an-hour increase, specified for the year beginning October 21, 1964,takes effect only where the 1963 rates were under $2 an hour.All this,demonstrates unmistakably that minimum and maximum rates areprovided for in the contract, that only such rates, either minimum ormaximum, as were hourly rated at less than $2, were required to beincreased for the year beginning October 21, 1964, and that no increase,of the rates of the individuals in issue, since their rates were alreadyin excess of $2, was called for by the contract on October 21, 1964.Nor is there merit in Respondent's contention that it is within theexclusive province of an arbitrator to make such a determination, atleast in the first instance.This argument proceeds on the theorythat only a good-faith dispute over contract interpretation is involved,the resolution of which should be through the contractual grievanceprocedure and not by the Board. But Respondent's assertion that a3 Respondent'sunilateral action in October 1963 falls outside the 10(b) period and is.not alleged as an unfair labor practice. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDdispute over contract interpretation exists does not make it so. Its-contention requires, of course, that we examine the contract.Havingdone so, we believe that Respondent's efforts to invoke a question ofcontract interpretation is wholly untenable and must fall in view of the-plain and unambiguous provisions of the contract. Inasmuch as thecontract manifestly does not sanction the action taken by Respondent,we find in Respondent's unilateral action in raising the wage rates adeliberate attempt to modify the contract which gave rise, not to an'arbitrable matter of contract interpretation, but to an unfair laborpractice 4Our conclusion, therefore, is that Respondent violated`Section 8 (a) (5) and (1) by its unilateral wage increases of October 21,7964.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES ON COMMERCEThe activities of Respondent set forth in section III, above, occur-ring in connection with the operations described in section I, above,have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfair labor prac-tices, we shall order it to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Century Papers, Inc., is an employer engaged in commerce andbusiness activities affecting commerce within the meaning of Section2(6) and (7) of the Act.2.United Papermakers and Paperworkers, AFL-CIO, Local UnionNo. 854, is a labor organization within the meaning of Section 2(5) ofthe Act.3.By increasing the wages of certain unit employees without notifi-cation to or bargaining with their statutory representative, Respondenthas violated Section 8 (a) (5) and (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of the Act.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that the'SeeHuttig Sash and Door Company, Incorporated,154 NLRB 811. CENTURY PAPERS, INC.363Respondent, Century Papers, Inc., Houston, Texas, its officers, agents,successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with United Papermakers andPaperworkers, AFL-CIO, Local Union No. 854, as the exclusive bar-gaining representative of all employees in the appropriate unit 5 byunilaterally changing wages rates or otherwise changing any otherconditions of employment of employees within the aforesaid unitwithout prior notice to and bargaining with the Union.(b) In any like or related manner interfering with, restraining,or coercing employees in the exercise of rights guaranteed them bySection 7 of the Act.2.Take the following affirmative action designed to effectuate thepolicies of the Act :(a)Bargain collectively with United Papermakers and Paper-workers, AFL-CIO, Local Union No. 854, as the exclusive representa-tive of its employees in the apropriate unit with respect to wages,hours, and other terms and conditions of employment.(b)Post at its plant in Houston, Texas, copies of the attachednotice marked "Appendix." Copies of said notice, to be furnished bythe Regional Director for Region 23, shall, after being duly signed bythe Company's representative, be posted by the Company immediatelyupon receipt thereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken bythe Company to insure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for Region 23, in writing, within10 days from the date of this Order, what steps have been taken tocomply herewith.6 The appropriate unit is: All employees of the Respondent at its Houston,Texas, plant,including production and maintenance employees,truckdrivers,shipping clerks, receivingclerks, order routers, order fillers, warehousemen,papercutters, plant clericals,letterpressprinters, lithographic printers,diemakers,cutters, creasers,and finishers,but excludingoffice clerical employees,salesmen, guards, watchmen,and supervisors as defined inthe Act.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby Notify you that:WE WILL NOT refuse to bargain collectively with United Paper-makers and Paperworkers, AFL-CIO, Local Union No. 854, asthe exclusive bargaining representatives of all employees in theappropriate unit by unilaterally changing wage rates or other- 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDwise changing any other conditions of employment of employeeswithin the aforesaid unit without prior notice to and bargainingwith the Union.WE WILL NOT in any like or related manner interfere with,restrain, or coerce employees in the exercise of rights guaranteedthem by Section 7 of the Act.CENTURY PAPERS, INC.,Employer.-Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date of posting,,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice, 6617 Federal Office Building, 515 Rusk Avenue, Houston,'Texas, Telephone No. 228-4722, if they have any question concerningthis notice or compliance with its provisions.Master Transmission Rebuilding Corporation&Master Parts,Inc.andInternational Association of Machinists,AFL-CIO,District Lodge No. 87.Case No. 20-CA-2974.October 928, 1965DECISION AND ORDEROn June 23, 1965, Trial Examiner David F. Doyle issued his Deci-sion in the above-entitled proceeding, finding that the Respondent hadengaged in certain unfair labor practices and recommending that itcease and desist therefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.The Trial Exam-iner also found that the Respondent had not engaged in certain otherunfair labor practices and recommended that the complaint be dis-missed with respect to such allegations.Thereafter, the Respondentand the General Counsel filed exceptions to the Trial Examiner's Deci-sion and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].The Board has reviewed the rulings of the Trial Examiner made-at the hearing and finds that no prejudicial errors were committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire record155 NLRB No. 35.